Order granting defendants’ motion to amend notice of. appeal by substituting for an order recited therein another order from which no appeal had been taken, and also amending the order appealed from so as to substitute therefor an order which was not appealed from, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The court was without power to amend a notice of appeal so as to insert therein an order from which no appeal had in fact ever been taken. (Waldo v. Schmidt, 200 N. Y. 199, 207.) Instead of attempting to prosecute a belated appeal from an intermediate order, the defendants, if aggrieved, should have long ago moved the case for trial and obtained a decision on the merits. Lazansky, P. J., Hagarty, Carswell, Scudder and Tompldns, JJ., concur.